UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6945


RAYMOND GRIFFIN,

                Plaintiff - Appellant,

          v.

DEBORAH SHANDLES, Assistant District Attorney; DONALD C.
PATE, Trooper – NC State Highway Patrol; T. MCELROY,
Detective – Raleigh Police Department; S. JOHNSON, Raleigh
Police Officer; C. PIERCE, Raleigh Police Officer; D.
HARPER, Raleigh Police Officer; DONNIE HARRISON, Wake County
Sheriff; CHARLES CALDWELL, NC Public Defender; CHRISTY
HIGHSMITH, Assistant Public Defender; JOURNALIST AND MEDIA;
JOHN AND JANE DOE; DETECTIVE MCKEON, Raleigh Police
Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-ct-03145-D)


Submitted:   November 22, 2016               Decided:    November 28, 2016


Before DIAZ and     THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Griffin, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Raymond      Griffin       appeals       the   district        court’s      orders

adopting the magistrate judge’s recommendation to dismiss, after

a 28 U.S.C. § 1915A (2012) review, Griffin’s 42 U.S.C. § 1983

(2012)    action,   and    denying    Griffin’s       Fed.   R.     Civ.    P.   59(e)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we deny Griffin’s motion for appointment of

counsel and affirm the district court’s orders.                      See Griffin v.

Shandles, No. 5:15-ct-03145-D (E.D.N.C. Feb. 22, 2016; May 18,

2016).     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented      in    the   materials

before    this   court    and   argument      would   not    aid    the    decisional

process.

                                                                           AFFIRMED




                                          3